             Case 1:20-cv-02601-VM Document 53 Filed 08/06/20 Page 1 of 3



David G. Barger
Tel 703.749.1307
Fax 703.714.8307
bargerd@gtlaw.com




                                                   August 5, 2020

The Honorable Victor Marrero
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

VIA ECF

         Re: Oussama El Omari v. James E.D. Buchanan, et al. Case No. 1:20-cv-02601
         (VM): Request for Pre-Motion Conference

Dear Judge Marrero:

       On behalf of Defendants Karv Communications, Inc. (KARV), Andrew Frank and Amir
Handjani (collectively, the KARV Defendants), we write pursuant to Your Honor’s Individual
Practice Rule II.B.2, to request a pre-motion conference with respect to the KARV Defendants’
proposed Motion to Dismiss the Amended Complaint.
         Consistent with Rule II.B.1, the KARV Defendants and Plaintiff El Omari exchanged
letters setting forth their positions, which are attached as Exhibits A (KARV) and B (Plaintiff),
and the KARV Defendants reaffirm and incorporate by reference their July 13, 2020 letter to
Plaintiff (Exhibit A). The KARV Defendants’ proposed motion to dismiss remains appropriate
because Plaintiff has refused to dismiss the claims against the KARV Defendants (Counts 1, 3 and
4). The KARV Defendants have advised Plaintiff that his Amended Complaint’s (AC) claims are
fatally defective for failure to state a claim and under the doctrine of sovereign immunity. Plaintiff
in his response failed to address the clear factual pleading and legal deficiencies and instead
attached irrelevant pleadings from other matters, presumably in an effort to taint the KARV
Defendants and distract the Court.
         For example, Plaintiff pulled out snippets from a suit in the United Kingdom against Farhad
Azima, his apparent friend and colleague, and attached various excerpts from the recently decided
case, along with a fabricated “hierarchy.” However, the High Court of Justice decided the case
against Azima and in favor of the Ras Al Khaimah Investment Authority (RAKIA) rendering on
July 31, 2020, a more than 8 million-dollar award against Azima. Azima’s failed allegations in
that case do not constitute factual allegations in this case. Plaintiff’s efforts here seem to be an
effort to relitigate Azima’s failed suit, which has no bearing on Plaintiff’s suit. This Court should
give them no weight.
        In addition, Plaintiff attached a civil forfeiture complaint seeking to forfeit money,
including money paid to RAKIA in connection with RAKIA’s attempted sale of a hotel in the
Republic of Georgia. See Plaintiff’s Exhibit 3 to his July 17 letter. But that complaint, like
Plaintiff’s other exhibits, has nothing to do with this case. Indeed, the civil forfeiture complaint
GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
1750 Tysons Boulevard, Suite 1000  McLean, Virginia 22102  Tel 703.749.1300      Fax 703.749.1301
ACTIVE 51832410v1
            Case 1:20-cv-02601-VM Document 53 Filed 08/06/20 Page 2 of 3

The Honorable Victor Marrero
August 5, 2020
Page -2-

does not allege wrongdoing or improper intent by RAKIA nor does it mention any of the
defendants in this case. 1
        These two cases are irrelevant sideshows and do nothing to address or respond to the
deficiencies identified in the KARV Defendant’s July 13, 2020 letter.
        RICO (Count 1) – Plaintiff’s Civil RICO claim against Frank and Handjani fails to satisfy
several of RICO’s pleading requirements. Plaintiff’s letter in response ignores the clear
deficiencies or talks right past them.
         Mail fraud predicate - Among other failings identified in the KARV Defendant’s July 13
letter that will be addressed in a motion to dismiss, Plaintiff totally fails to explain how a FARA
report defrauds El Omari out of money or property. Under Cleveland v. U.S., 531 U.S. 12, 21-22
(2000), regulatory filings (like the FARA statements here) do not seek to obtain “property” and so
cannot ground a predicate act of mail fraud. It is this type of tactical abuse of RICO that this Court
lamented in Gross v. Waywell, 628 F. Supp. 2d 475, 480 (S.D.N.Y. 2009) (Marrero, J.).
        Wire fraud predicate – Plaintiff claims that an unknown person posed as a Fox News
reporter and induced Plaintiff through calls and emails to provide her with certain unspecified
information that was allegedly worth substantial sums to the KARV Defendants. AC ¶¶ 137-151,
124. He claims that this person was an agent of and conspired with KARV Defendants. But the
claim is devoid of any factual allegations that would connect this fake reporter to any of the KARV
Defendants, explain how this information was valuable to the KARV Defendants, or identify any
economic harm to Plaintiff. Plaintiff’s letter ignores these deficiencies, instead engaging in sort of
a circular, conclusory assertion, without any factual basis, that the reporter’s actions are similar to
El Omari’s alleged experience with RAK. See Plaintiff’s letter at 2, line 4.
         Witness retaliation predicate – Plaintiff alleges that he was approached in 2011 by a CIA
officer to whom Plaintiff provided sensitive documents. AC ¶ 37. Plaintiff alleges that the
“propaganda racket” and the lack of disclosure to FARA was in retaliation for this conduct. Id.
125-26, in violation of 18 U.S.C. § 1513(e), (f). However, Plaintiff does not include any allegation
that the KARV Defendants had any knowledge of Plaintiff’s alleged conduct. And the vague
allegations about what constituted the “propaganda racket” do not permit an inference of
retaliation. See, e.g., Turner v. New Jersey State Police, 2017 WL 1190917, at *32 (D.N.J. 2017).
         Separately, Plaintiff’s response letter confirms that the AC fails to adequately plead RICO
continuity, injury, and proximate cause. Plaintiff’s response to these deficiencies is to not point to
any facts in the AC but to claim the KARV Defendants have “omniscient … knowledge … about
their targets.” Plaintiff’s response letter at 2, lines 18-19.
Defamation Per Se (Count 3) – Plaintiff alleges that the KARV Defendants and the other
defendants defamed him per se in an article published by Intelligence Online (IO). AC ¶¶ 24, 133.
Plaintiff, however, alleges only bald conclusions and does not allege any facts to connect the


1
 To the contrary, the Department of Justice expressed its “appreciat[ion]” to “the government of Ras al Khaimah”
for its “significant assistance” in its investigation in its press release regarding the matter. See Exhibit C,
Department of Justice Office of Public Affairs Release dated June 3, 2020. https://www.justice.gov/opa/pr/justice-
department-seeks-forfeiture-more-20-million-assets-relating-unlawful-use-us-financial.



GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
           Case 1:20-cv-02601-VM Document 53 Filed 08/06/20 Page 3 of 3

The Honorable Victor Marrero
August 5, 2020
Page -3-

KARV Defendants to the IO article. See id. ¶¶ 24, 64. Plaintiff’s response to the lack of alleged
facts to support a connection between the KARV Defendants and the alleged defamation is to point
to no facts in the AC that solve this deficiency. Instead, he (incorrectly) claims that his case is
similar to the (failed) allegations made by Farhad Azima. Plaintiff’s response letter, page 3, lines
1-3. These and other deficiencies identified in the KARV Defendants’ July 13 letter require
dismissal of this claim.
       CFAA (Count 4) - Plaintiff alleges that all defendants (except IO) violated the Computer
Fraud and Abuse Act (CFAA) through the fake reporter scheme described earlier. AC ¶¶ 139-151.
As explained in the KARV Defendants’ July 13 letter, this claim fails to meet three critical
elements of the CFAA.
        First, communicating with El Omari does not constitute unauthorized access to his
computer. LivePerson, Inc. v. 24/7 Customer, Inc., 83 F. Supp. 3d 501, 511 (S.D.N.Y. 2015).
Second, the statute requires at least $5,000 in harm to the Plaintiff. Here, the fake reporter obtained
no money, nor is she alleged to have caused any damage to his computer. 18 U.S.C. § 1030(e)(11).
Plaintiff alleges that the reporter obtained information that was worth more than $5,000 to the
defendants in this case, with no explanation of how he justifies such a claim. AC ¶¶ 147-49. Third,
Plaintiff also makes a conclusory allegation that the fake Fox reporter was the agent of all of the
CFAA defendants and conspired with and acted at their direction. Id. ¶¶ 150-151. He provides no
facts for this claim of conspiracy. Plaintiff’s response to these deficiencies is to simply claim that
the reporter’s misrepresentations constituted hacking and that the expenditure of legal fees is
sufficient harm, incorrectly suggesting these were fees to investigate a security breach or hacking.
See Plaintiff’s response at page 3, lines 20-27.
        Sovereign Immunity – The KARV Defendants also raised the defense of sovereign
immunity. See Exhibit A, letter to Moore at 3. The AC alleges that the KARV Defendants were
acting as agents of RAK (i.e., at the direction of RAK and its Ruler), see, e.g., AC ¶¶ 1, 68, 113,
64-65, 62, 19, so all of the claims must be barred by common law sovereign immunity. See Omari
v. RAKFTZA, 2017 WL 3896399, at *10 (S.D.N.Y. 2017) Rishikof v. Mortada, 70 F. Supp. 3d 8,
13 (D.D.C. 2014). Plaintiff now suggests only “private illegal actions” by the KARV Defendants
as an exception to the doctrine, see Plaintiff’s response letter at page 1, lines 16-20, but the AC
makes no factual allegations to support that assertion.
        Counts 1, 3 and 4 should be dismissed with prejudice against the KARV Defendants for
the reasons stated above. We respectfully request a pre-motion conference to discuss the KARV
Defendants’ proposed motion to dismiss the AC, and are available at the Court’s convenience.

                                                        Sincerely,
                                                        /S/ David G. Barger
                                                        David G. Barger
                                                        Daniel Filor

Enclosures
cc: counsel of record




GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
